SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 for the period endedSeptember, 2010 BP p.l.c. (Translation of registrant's name into English) 1 ST JAMES'S SQUARE, LONDON, SW1Y 4PD, ENGLAND (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F |X| Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No |X| press release September 7, 2010 BP UPDATE The Deepwater Horizon accident investigation report prepared by BP's internal investigation team on the causes of the Gulf of Mexico tragedy, is expected to be published tomorrow at 1200 BST / 0700 EDT. When published, the full report will be available at www.bp.com and BP will issue a further announcement as appropriate. BP press office, London: +44 (0)20 7496 4076, bppress@bp.com SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BP p.l.c. (Registrant) Dated: 07 September, 2010 /s/ D. J. PEARL D. J. PEARL Deputy Company Secretary
